Citation Nr: 1213818	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for squamous cell carcinoma of the ear and actinic keratosis (claimed as skin cancer), to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  He served in the Republic of Vietnam from August 9, 1970 to August 4, 1971.  The Veteran is a recipient of the Vietnam Combat Certificate.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to a disability rating in excess of 10 percent for hearing loss of the left ear has been raised by the record in the March 2012 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes that the issue of entitlement to a disability rating in excess of 30 percent for PTSD was also listed in the March 2012 Written Brief Presentation although no specific argument was set forth in connection thereto.  This matter is referred to the RO for any action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a skin rash and squamous cell carcinoma of the ear and actinic keratosis (claimed as skin cancer), to include as a result of exposure to herbicides, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran served in the Republic of Vietnam from August 9, 1970 to August 4, 1971.  Therefore, and in the absence of affirmative evidence to the contrary, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous examination in order to adjudicate his service connection claims.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends in his February 2006 claim that his skin rash and skin cancer began in 1970, and that he has been receiving treatment for those disorders from 1996 to the present.  In an April 2006 statement in support of claim, the Veteran asserted that he was seen by medics for skin irritation while stationed at Bien Hoa, Vietnam, in June or July of 1971; he asserted that although the medic had told him that he would get well when he returned to the United States, it has not yet healed.  In a January 2007 statement, the Veteran reported that he was treated in service in Vietnam with salve for skin cancers and lumps due to heat.  In a January 2009 statement, the Veteran asserted that his skin rash and skin cancer both result from exposure to herbicides, including Agent Orange.

The Veteran's service treatment records include a May 1971 record in which the Veteran was diagnosed with urticaria and treated with Benadryl and Calamine Lotion.  The Veteran's skin and lymphatics were found to be normal on clinical evaluation in his August 1971 Report of Medical Examination.

The Veteran's post-service records include multiple VA and private physicians' diagnoses of a skin rash, actinic keratosis (AK), and squamous cell carcinoma.  A VA treatment record dated August 2000 indicates that skin from the Veteran's right ear was excised in May 1996, and a microscopic examination thereof revealed invasive moderately-differentiated squamous cell carcinoma.  The VA clinician also diagnosed multiple AKs, which were treated with cryotherapy.

During the pendency of the claim (i.e., since February 2006), VA clinicians have diagnosed the Veteran with a heat rash on the leg and chest, squamous cell carcinoma, multiple AKs, lesions of the left face and left arm, and a right foot lesion or wart.

Additionally, the Veteran's private physician, T.L.G., M.D., treated the Veteran for solar elastosis, AK, punctuate porokeratosis versus plantar warts, a wart, and seborrheic keratosis in February 2008.  Another private physician, S.L.P., M.D., diagnosed the Veteran with squamous cell carcinoma in March 2008.  Additionally, in May 2008, Dr. T.L.G. noted that the Veteran has a history of basal cell carcinoma of the right post ear which was treated by excision in 1990, and a history of squamous cell carcinoma of the left cheek which was treated by Mohs in 2008.

Because the information and evidence of record contains competent medical evidence of the claimed skin rash and skin cancer, establishes that the Veteran was diagnosed with a skin disorder (urticaria) in service, and indicates that the claimed disability or symptoms may be associated with the established in-service diagnosis, a medical examination and opinion is necessary.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

Therefore, on remand, the Veteran should be scheduled for an examination.  The examiner should opine on whether the Veteran's skin rash and skin cancer are at least as likely as not related to his military service, to include his diagnosed urticaria, and sun exposure in service.  The examiner should also opine on whether the Veteran's skin rash and skin cancer are at least as likely as not the result of his exposure to herbicides in service.

Additionally, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his skin rash and skin cancer since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Mountain Home, Tennessee VA Medical Center dated from December 2007 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his skin rash and skin cancer since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Mountain Home, Tennessee VA Medical Center dated from December 2007 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his skin rash(es) and skin cancer(s).  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that a skin rash and skin cancer are etiologically related to the Veteran's military service, to include his May 1971 diagnosis of urticaria, herbicide exposure, and sun exposure.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology.  The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner is of the opinion that no causal relationship exists between the claimed disorders and herbicide exposure, the rationale provided must be more than a mere conclusory reference to the fact that the claimed disorders are not diseases VA has recognized as associated with herbicide exposure pursuant to studies conducted by NAS.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



